 

 

 

COVER SHEET

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF

NEW YORK
RECEIvEen
We the People SEP 16 2019
Ce ce geht
— Against — Bue OUR

Lawrence E. Kahn

Law Case No. 1776-1789-1791-2019
Case Filing No. 1:16-CV-1490

 

GRAND JURY INDICTMENT FOR CONCEALMENT

 

Filed via Certified mail September 9 2019

Prepared by:
Grand Jury Foreman
Unified United States Common Law Grand Jury
P.O. Box 59
Valhalla, NY 10595
Fax: (888) 891-8977

 

COMMON LAW GRAND JURY INDICTMENT PAGE 1 oF 4

Case 3:19-mc-00031-TMB Document 1 Filed 09/16/19 Page 1of5
 

 

"TT Sores
de) te Pa

UNITED STATES DISTRICT COURT FOR 33:22. 0°

THE NORTHERN DISTRICT OF NEW YORK
e 445 Broadway, Albany, NY. 12207-2936 e

 

Unified United States Common Law Grand Jurp; Sureties of the Peace
P.O. Box 59, Valhalla, NY 10595; Fax: (888) 891-8977.

AL, AK, AZ, AR. CA, CO, CT, DE, FL, GA, HI, ID, IL, IN, IA, KS, KY, LA, ME, MD, MA, MI, MN, MS, MO, MT, NE, NV, NH, NJ, NM, NY, NC, ND, OH, OK, OR, PA, RI, SC, SD, TN, TX, UT, VT, VA, WA, WY, WI, WY:

 

 

Common Law Grand Jury JURISDICTION: Court of Record!
We the People Law Case No. 1776-1789-1791-2019
Case Filing No. 1:16-CV-1490
— Against —
COMMON LAW INDICTMENT
Lawrence E. Kahn Date Filed: September 9, 2019
Defendants

Copied: President Trump, AG William Barr

 

CLERK IS DIRECTED TO FILE Pursuant to 18 U.S.C.§2076 which states: “Whoever, being a
clerk willfully refuses or neglects to make or forward any report, certificate, statement, or document as
required by law, shall be fined under this title or imprisoned not more than one year, or both;” And 18
USC §2071(b) Whoever, having the custody of any such record, proceeding, map, book, document,
paper, or other thing, willfully and unlawfully conceals,[includes enquires] removes, mutilates,
obliterates, falsifies, or destroys the same, shall be fined under this title or imprisoned not more than
three years, or both; and shall forfeit his office and be disqualified from holding any office under the
United States concealment or removal under the direction of a judge is conspiracy. And Clerk is to
return, in the self-addressed stamped envelope, a copy of this timestamped title page.

Judge Lawrence E. Kahn is in bad behavior and has lost all standing because of a seven count
indictment filed on July 17, 2017. Count 1 — Concealment, Count 2 — Felony Rescue, Count 3 —
Trespassed upon the case, Count 4 — Denial of Due Process, Count 5 — Acted under color of law” in an
attempt to seize control of this court, Count 6 — Manufacturing an unlawful order and, Count 7 —
Aiding and abetting. See court filed copy or at https://www.nationallibertyalliance.org/action-against-judiciary

 

 

1 «A Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the
magistrate designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings
being enrolled for a perpetual memorial.” Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc.
Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.

? COLOR OF LAW “The appearance or semblance, without the substance, of legal right.” - State v. Brechler, 185 Wis.
599, 202 N.W. 144, 148; “Misuse of power, possessed by virtue of state law and made possible only because wrongdoer is
clothed with authority of state, is action taken under “color of state law.” - Atkins v. Lanning, 415 F. Supp. 186, 188.

COMMON LAW GRAND JURY INDICTMENT PAGE 2 OF 4

Case 3:19-mc-00031-TMB Document1 Filed 09/16/19 Page 2 of 5
On August 19, 2019, Judge Lawrence E. Kahn, in violation of 18 U.S.C.§1512(1)(b), directed the
Common Law Grand Jury to pick up their Common Law submissions within 30 days and ordered the
Clerk of the Court to dispose of [destroy or mutilate] said submissions after 30 days in violation of 18
U.S.C.§1519.

18 U.S.C,81519: if the Clerk [upon their own or under direction] alters, destroys, mutilates, conceals,
covers up, falsifies, or makes a false entry in any record, document, or tangible object shall be fined under
this title, imprisoned not more than 20 years, or both;

18 U.S.C.§1512(1)(b): Whoever intimidates, threatens, or corruptly persuades another person [Clerk] to
alter, destroy, mutilate, or conceal an object; ... shall be fined under this title or imprisoned not more than
20 years, or both;

It is hereby noted that the Common Law Grand Jury has stated multiple times that this is a “Natural
Law Court.” Judge Lawrence E. Kabn has NO JURISDICTION upon this Natural Law Court, but
Judge Lawrence E. Kahn continues to trespass upon the case, thereby upsetting the decorum of this
Natural Law action in an attempt to conceal, remove, or mutilate evidence, and silence the People, in
an effort to obstructs this “official Natural Law proceeding” in violation of 18 U.S.C.§1512(b) and 18
U.S.C. §2071(a).

18 U.S.C,§1512(b): Whoever obstructs or impedes any official proceeding shall be fined under this title or
imprisoned not more than 20 years, or both,

18 U.S.C§2071(a) Whoever willfully and unlawfully conceals, removes, mutilates, obliterates, or destroys,
or attempts to do so, or, with intent to do so takes and carries away any record, proceeding, map, book,
paper, document, or other thing, filed or deposited with any clerk or officer of any court of the United
States, or in any public office, or with any judicial or public officer of the United States, shall be fined
under this title or imprisoned not more than three years, or both;

The following is a recap of Judge Lawrence E. Kahn’s offenses.

e On June 14, 2017, Judge Lawrence E. Kahn trespassed upon the case where he had no jurisdiction
and unlawfully dismissed the Peoples’ Common Law proceeding without prejudice claiming that it
appears that the Common Law Grand Jury is an organization composed of thousands of members
across the United States proceeding without a lawyer, when in fact we are the Common Law Grand
Jury proceeding as the tribunal in Law and not equity.

* On July 17, 2017, Judge Lawrence E. Kahn again, trespassed again upon the case where he had no
jurisdiction unlawfully dismissing the action at Law with prejudice and directed Clerk of the Court
to close the case.

e On July 17, 2017, the Common Law Grand Jury indicted Judge Lawrence E. Kahn on the
following seven counts. (1) Concealment, (2) Felony Rescue, (3) Trespassed upon the case, (4)
Denial of due process, (5) Acted under Color of Law in an attempt to seize control of this court,
(6) Manufacturing an Unlawful Order, and (7) Aiding and Abetting.

e On August 17, 2017,
> Judge Lawrence E. Kahn acting as King Kahn trespassed upon the case where he had no

jurisdiction by unlawfully ordering a writ of mandamus to be stricken from the record.

COMMON LAW GRAND JURY INDICTMENT PAGE 3 OF 4

Case 3:19-mc-00031-TMB Document 1 Filed 09/16/19 Page 3 of 5
> Judge Lawrence E. Kahn trespassed upon the case where he had no jurisdiction by unlawfully
ordering that the Common Law Grand Jury not file any additional papers without prior
permission from Judge Lawrence E. Kahn, as if we are his subjects.

> Judge Lawrence E. Kahn trespassed upon the case where he had no jurisdiction by unlawfully
barring the Common Law Grand Jury from making further submissions in this action without
prior written approval, as if we are his subjects.

> Judge Lawrence E. Kahn trespassed upon the case where he had no jurisdiction by unlawfully
threatening the Common Law Grand Jury that additional filings in this action without
permission from the Chief Judge may result in an order enjoining the Common Law Grand Jury
from all future filings in this District, as if we are his subjects.

> Judge Lawrence E. Kahn trespassed upon the case where he had no jurisdiction by unlawfully
directing the Clerk to unlawfully remove and return evidence (DVD-R Disc and orders to show
cause) to the Common Law Grand Jury.

e On August 19, 2019, Judge Lawrence E. Kahn documented his intent, in an order, to commit a
felony and his plan to intimidate Clerk of the Court John M Domurad to participate in said felony
by participating in treason against the People. Should Clerk of the Court John M Domurad decide
to participate in this obstruction of Justice, that would constitute a “conspiracy” to commit treason
against the People and obstruction of Law.

Therefore, the Common Law Grand Jury being the Sureties of the Peace hereinafter the People, further
charge Judge Lawrence E. Kahn with Treason, obstruction of Justice for violating 18 U.S.C.§1001, and
for impeding an official proceeding in violation of 18 U.S.C.§1512(b).

NLL A TRUE BILL

E : *

=>? 4215AD :”= September 9, 2019 =

eo. 0 is ~
“, ree

oa 8! GRAS

“iI JURA Ss
aysss Grand Jury Foreman

COMMON LAW GRAND JURY INDICTMENT PAGE 4 OF 4

Case 3:19-mc-00031-TMB Document1 Filed 09/16/19 Page 4 of 5
.SSLT LAKE CITY ur ec
UUS Common Law Grand Jury

P.O. Box 59
Valhalla, NY 10595

A? SEO OES PA? 1.

 

Chief Judge

United States District Court

for the District of Alaska

222 W. Seventh Avenue

Anchorage, AK 99513-9513
Case 3: 19- mc- 00031-TMB_ Document 1 Filed O9/16(49 iP AGe 92 of 5...

eee THOME ty
SSE 1,5 SFE Ppl pines eedti sopibligtili tiie
